United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4128
                                     ___________

Jack L. Sargent, Jr.,                     *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: November 29, 2000

                                    Filed: December 1, 2000
                                     ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       After we affirmed Jack L. Sargent, Jr.'s conviction and sentence for conspiring
to manufacture methamphetamine and carrying a firearm during and in relation to a
drug trafficking crime, Sargent brought this 28 U.S.C. § 2255 proceeding. Sargent
claimed his sentence on the drug conspiracy count was illegal because the indictment
did not cite the applicable penalty statute. The district court denied relief without an
evidentiary hearing, but granted Sargent a certificate of appealability based on the
Supreme Court's recent decision in Jones v. United States, 526 U.S. 227 (1999).
       Based on our de novo review, we conclude the denial of relief was proper.
Sargent was sentenced below the twenty-year statutory maximum term of imprisonment
he faced under 21 U.S.C. § 841(b)(1)(C), without reference to drug quantity, for his
involvement with methamphetamine, a schedule II controlled substance. See Apprendi
v. New Jersey, 120 S. Ct. 2348, 2362-63 (2000) (other than fact of prior conviction,
any fact that increases penalty beyond prescribed statutory maximum must be submitted
to jury and proved beyond reasonable doubt); United States v. Aguayo-Delgado, 220
F.3d 926, 930-34 (8th Cir.) (discussing Apprendi and affirming sentence within
statutory range allowable for conspiracy to distribute methamphetamine regardless of
drug quantity), petition for cert. filed, (Oct. 16, 2000) (No. 00-6746).

      We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-